DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
In lines 5 and 9, the phrase of “can be or can all be” is not understood because the term “can be or can all be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	Please, change “can be connected” to - -are connected - - proper reading.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3 are objected to because of the following informalities:
Regarding claim 1, the term “can all be accessed” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Please, change to - - are accessed - - for proper reading.
Regarding claim 1, line 16, the term “they” is unclear.  What does applicant mean of “they” and what does “they” refers to?  Please, revise.
Regarding claim 3, the limitations of “the positive connections and the negative connections” are lack of antecedence basis.  Does applicant mean claim 3 depended on claim 2 instead of claim 1?  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-12 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Martin et al. (U.S. 2019/0181770) hereafter Martin.
As best understood to claim 1, Martin discloses a traction inverter (para-0226, 0231) for a power electronics unit in an electric or hybrid vehicle comprising at least three half bridge modules (100, figure 5, para-0112), each of the half bridge module (100) comprising:
a substrate (606, figure 10), semiconductor switching elements (104) on a first side (top side) of the substrate;
power connections (106, 108) configured to connect to power lines that conduct electrical traction energy,
signal connections (502, 504, 506, and 508) to which configured to connect to signal lines for switching the semiconductor switching elements; and
a casting compound (612, para-0118+), which encompasses the substrate (606) and the semiconductor switching elements (104) on the first side of the substrate, 
wherein the power connections (106, 108, 110) and the signal connections [[can all be]] (502, 504, 506, 508) are accessed from the first side of the substrate (606), figure 11, such that the power and signal connections extend through the casting compound (612), seen from the first side of the substrate, and are located within a base area spanning the substrate, seen from the direction [[they]] pass through the casting compound.
As best understood to claim 3, Martin further discloses [[the]] positive connections (106) are in contact with a first busbar (912), and [[the]] negative connections (108) are in contact with a second busbar (910), which first busbar and second busbar run one above the another, para-0170.
As to claim 4, Martin discloses the first and second busbars (910, 912) extend outward, over the second edge of the substrate.
As to claim 5, Martin discloses insulation (914, para-0169) is located between the first and second busbars (910, 912).
Regarding claim 7, Martin discloses the power connections (106, 108, and 110) comprise positive connections (106), negative connections (108), and phase connections (110), wherein the phase connections (110) are in contact with a third busbar (930), which extends outward, over the first edge of the substrate.
As to claim 8, Martin discloses the power connections comprise positive connections (106), negative connections (108), and phase connections (110), wherein first signal connections (502, 506) for a first semiconductor switching element of the semiconductor switching elements are located between the phase connections (110) and the positive connections (106), at a distance thereto, seen in the direction the phase connections and the positive connections pass through the casting compound, and wherein second signal connections (504, 508) for a second semiconductor switching element of the semiconductor switching elements are located between the positive and negative connections (106, 108), at a distance thereto, seen in the direction the positive connections and the negative connections pass through the casting compound.
As to claim 9, Martin discloses the first signal connections (502, 506) and the second signal connections (504, 508) are in contact with a printed circuit board (616).
As to claim 10, Martin discloses the casting compound (612) encompassing the substrate (606) and the semiconductor switching elements (104) on the first side of the substrate leaves at least part of a second side of the substrate exposed, wherein the half bridge module (100) is connected to a separate cooling unit (602) on the second side of the substrate.
As to claim 11, Martin discloses the cooling unit (602) is bonded to the half bridge module, wherein the bond is at least one of sinter, solder (para-0119), or thermal adhesive connection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Regarding claim 2, Martin discloses the power connections comprise positive connections (106), negative connections (108), and phase connections (110), wherein the phase connections (110) are adjacent to a first edge of the substrate, and the positive formed between the negative connections and the phase connections, seen from the direction the phase, positive, and negative connections pass through the casting compound.
Martin does not specifically disclose the negative connections are adjacent to a second edge of the substrate lying opposite the first edge, the positive connections are located between the phase connections and the negative connections.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have the negative connections are adjacent to a second edge of the substrate lying opposite the first edge, the positive connections are located between the phase connections and the negative connections in order to provide design choice or electric loss, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Tokuyama et al. (U.S. 2018/0278172).
Regarding claim 6, Martin discloses all of the limitations of claimed invention except for the first busbar and/ or the second busbar are coated in plastic.
Tokuyama teaches a power conversion device as shown in figure 3 comprising first busbar (703) and/or second busbar )704) coated in plastic, para-0036.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tokuyama employed in the module of Martin in order to provide protect the surface or prevent contamination oxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848